      Case 1:18-cv-02318-LGS-BCM Document 228 Filed 07/22/20 Page 1 of 1




July 22, 2020

VIA ECF

Hon. Barbara Moses
United States Magistrate Judge
United States District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Courtroom 20A
New York, New York 10007

       Re:      Joint Stock Company “Channel One Russia Worldwide v.
                Russian TV Company, Inc., et al., S.D.N.Y. Case No. 18-cv-2318 (LGS)

Dear Magistrate Judge Moses:

       We write on behalf of Defendants under Rule 2.b of the Court’s Individual
Practices concerning the July 8, 2020, Order for the deposition of Kartina GmbH executive Olga
Panfilova. (See Dkt. No. 227.) Earlier this week, three days prior to Ms. Panfilova’s scheduled
deposition, Plaintiff wrote to Defendants to inform them that it would not be producing Ms.
Panfilova by the July 31, 2020, deadline, citing an unidentified “serious medical episode.”
Defendants therefore request an order compelling the attendance of Ms. Panfilova at her
deposition on the earliest practicable date.

       Defendants need to depose this critical witness—and not any other Kartina employee—
because Ms. Panfilova is the main source of information from Kartina in this litigation regarding
Defendants, as well as the individual who submitted the October 11, 2019, Declaration (see Dkt.
No. 91), that has been the subject of the parties’ prior motion practice (see, e.g., Dkt No. 223).
Defendants are of course sympathetic to health concerns, but need to preserve their ability to take
the deposition this important witness.

      For these reasons, Defendants respectfully request an order compelling the attendance of
Ms. Panfilova at her deposition on the earliest practicable date.

                                                     Respectfully submitted,



                                                     Lindsay E. Hogan

cc:    All counsel of record (via ECF)
